                 Case 2:20-cv-03230-AB Document 16 Filed 07/01/20 Page 1 of 16 Page ID #:1852



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Richard W. Esterkin
                     2   richard.esterkin@morganlewis.com
                         300 South Grand Avenue
                     3   Twenty-Second Floor
                         Los Angeles, CA 90071-3132
                     4   Tel: +1.213.612.2500
                         Fax: +1.213.612.2501
                     5
                         Attorneys for Appellant
                     6

                     7

                     8                            UNITED STATES DISTRICT COURT
                     9                         CENTRAL DISTRICT OF CALIFORNIA –
                    10                                      WESTERN DIVISION
                    11

                    12   AMAZON LOGISTICS, INC.,                             Case No. 2:20-cv-03230-AB
                    13                  Appellant,                           USBC Case No. 2:19-bk-14989-WB
                    14           v.                                          APPELLANT AMAZON
                                                                             LOGISTICS, INC.’S EXCERPTS
                    15   SCOOBEEZ,                                           OF THE RECORD
                    16                  Appellee.
                    17

                    18
                                            In re Scoobeez, et al., C.D. Cal. Bankr. 2:19-bk-14989-WB
                    19
                    20    Exhibit
                                                               ECF No.: Title                             Page(s)
                           No.
                    21
                                      ECF No. 1: Voluntary Petition for Non-Individuals Filing for      ER0001 –
                    22       1
                                      Bankruptcy                                                        ER0016
                    23                                                                                  ER0017 –
                             2        ECF No. 60: Motion to Appear Pro Hac Vice of John A. Simon
                    24                                                                                  ER0020

                    25                ECF No. 77: Order Granting Motion to Appear Pro Hac Vice
                             3                                                                          ER0021
                                      Name of Applicant: John A. Simon
                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                         1
   LOS ANGELES
                 Case 2:20-cv-03230-AB Document 16 Filed 07/01/20 Page 2 of 16 Page ID #:1853



                     1
                         Exhibit
                                                            ECF No.: Title                               Page(s)
                     2    No.

                     3             ECF No. 112: Schedule A/B Non-Individual: Property (Official
                                   Form 106A/B or 206A/B) , Schedule D Non-Individual: Creditors
                     4             Who Have Claims Secured by Property (Official Form 106D or
                                   206D) , Schedule E/F Non-Individual: Creditors Who Have
                     5
                                   Unsecured Claims (Official Form 106F or 206F) , Schedule G
                     6             Non-Individual: Executory Contracts and Unexpired Leases            ER0022 –
                           4
                                   (Official Form 106G or 206G) , Schedule H Non-Individual: Your      ER0109
                     7             Codebtors (Official Form 106H or 206H) , Statement of Financial
                                   Affairs for Non-Individual Filing for Bankruptcy (Official Form
                     8             107 or 207) , Summary of Assets and Liabilities for Non-
                                   Individual (Official Form 106Sum or 206Sum) Filed by Debtor
                     9
                                   Scoobeez
                    10
                                   ECF No. 293: Notice of Motion and Motion for Entry of an Order
                    11             (i) Approving Bidding Procedures for Sale of Assets; (ii)
                                   Approving the Expense Reimbursement; (iii) Approving the
                    12                                                                                 ER0110 –
                           5       Process for Notifying Non-Debtor Contract Counterparties of
                                                                                                       ER0266
                                   Assumption and Assignment of Contracts; and (iv) Granting
                    13
                                   Related Relief; Memorandum if Points and Authorities;
                    14             Declaration of Brian Weiss

                    15             ECF No. 301: Order Extending Exclusive Period For Debtors To        ER0267 –
                           6
                                   File And Confirm A Plan                                             ER0270
                    16
                                   ECF No. 315: Notice of Revised Form of Order (I) Approving
                    17             Bidding Procedures for Sale of Assets; (II) Approving the Expense
                                                                                                       ER0271 –
                    18     7       Reimbursement; (III) Approving the Process for Notifying Non-
                                                                                                       ER0347
                                   Debtor Contract Counterparties of Assumption and Assignment of
                    19             Contracts; and (IV) Granting Related Relief and Exhibits Thereto

                    20             ECF No. 318: Notice of Executed Stalking Horse Purchase             ER0348 –
                           8
                                   Agreement                                                           ER0430
                    21
                                   ECF No. 321: Order (I) Approving Bidding Procedures For Sale of
                    22
                                   Assets; (II) Approving the Expense Reimbursement; (III)
                                                                                                       ER0431 –
                    23     9       Approving the Process for Notifying Non-Debtor Contract
                                                                                                       ER0441
                                   Counterparties of Assumption and Assignment of Contracts; and
                    24             (IV) Granting Related Relief (BNC-PDF)

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                       2
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                 Case 2:20-cv-03230-AB Document 16 Filed 07/01/20 Page 3 of 16 Page ID #:1854



                     1
                         Exhibit
                                                            ECF No.: Title                               Page(s)
                     2    No.

                     3             ECF No. 329: Motion to Sell Property of the Estate Free and Clear
                                   of Liens under Section 363(f) Motion for Entry of Order (i)
                     4             Authorizing the Sale of Substantially all of the Assets of Debtor
                                   Outside the Ordinary Course of Business, Free and Clear of All
                     5                                                                                 ER0442 –
                           10      Liens, Claims, Encumbrances and Interests, Subject to Higher and
                                                                                                       ER0549
                     6             Better Bids; (ii) Authorizing the Assumption and Assignment of
                                   Certain Executory Contracts and Unexpired Leases in Connection
                     7             With Such Sale; and (iii) Granting Related Relief; Memorandum
                                   of Points and Authorities; Declaration of Brian Weiss
                     8
                                                                                                       ER0550 –
                     9     11      ECF No. 331: Notice of Auction and Sale Hearing
                                                                                                       ER0556
                    10
                                   ECF No. 332: Notice of Motion and Motion for Entry of Order (I)
                    11             Authorizing the Sale of Substantially All of the Assets of Debtor
                                   Outside the Ordinary Course of Business, Free and Clear of All
                    12                                                                                 ER0557 –
                           12      Liens, Claims, Encumbrances and Interests, Subject to Higher and
                                                                                                       ER0559
                                   Better Bids; (II) Authorizing the Assumption and Assignment of
                    13             Certain Executory Contracts and Unexpired Leases in Connection
                    14             with Such Sale; and (III) Granting Related Relief

                    15             ECF No. 335: Notice Of Motion For Entry Of Order (I)
                                   Authorizing The Sale Of Substantially All Of The Assets Of
                    16             Debtor Outside The Ordinary Course Of Business, Free And Clear
                                   Of All Liens, Claims, Encumbrances And Interests, Subject To        ER0560 –
                    17     13
                                   Higher And Better Bids; (II) Authorizing The Assumption And         ER0562
                    18             Assignment Of Certain Executory Contracts And Unexpired
                                   Leases In Connection With Such Sale; And (III) Granting Related
                    19             Relief

                    20             ECF No. 336: Notice of Potential Assumption and Assignment of
                                                                                                       ER0563 –
                           14      Executory Contracts and Unexpired Leases in Connection with
                    21                                                                                 ER0574
                                   Sale
                    22
                                                                                                       ER0575 –
                           15      ECF No. 337: Notice of Sale of Estate Property
                    23                                                                                 ER0578

                    24             ECF No. 349: Amazon Logistics, Inc.’s Objection To Assumption
                                   And Assignment Of Delivery Provider Terms Of Service Work           ER0579 –
                    25     16
                                   Order; And Declarations Of Vanessa Delany And Zane Brown In         ER0746
                                   Support Thereof
                    26

                    27

                    28
MORGAN, LEWIS &                                                       3
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                 Case 2:20-cv-03230-AB Document 16 Filed 07/01/20 Page 4 of 16 Page ID #:1855



                     1
                         Exhibit
                                                            ECF No.: Title                                Page(s)
                     2    No.

                     3             ECF No. 360: Hillair Capital Management, LLC’s Omnibus Reply
                                   To The Oppositions To The Debtors’ Motion For Entry Of Order         ER0747 –
                     4     17
                                   (I) Authorizing The Sale Of Substantially All Of The Debtors’        ER0767
                                   Assets, Etc.
                     5

                     6             ECF No. 361: Declaration of Scott D. Kaufman in Support of
                                   Hillair Capital Management, LLC's Omnibus Reply to the               ER0768 –
                           18
                     7             Oppositions to the Debtors' Motion for Entry of Order (I)            ER1049
                                   Authorizing the Sale of Substantially All of the Debtors’ Assets
                     8
                                   ECF No. 362: Request for Judicial Notice in Support of Hillair
                     9             Capital Management, LLC's Omnibus Reply to the Oppositions to        ER1050 –
                           19
                    10             the Debtors' Motion for Entry of Order (I) Authorizing the Sale of   ER1327
                                   Substantially All of the Debtors’ Assets
                    11
                                   ECF No. 363: Hillair Capital Management, LLC’s Reply To
                                                                                                        ER1328 –
                    12     20      Amazon Logistics, Inc.’s Objection To Assumption And
                                                                                                        ER1339
                                   Assignment Of Delivery Provider Terms Of Service Work Order
                    13
                                   ECF No. 364: Declaration of Scott D. Kaufman in Support of
                    14
                                   Hillair Capital Management, LLC's Reply to Amazon Logistic,          ER1340 –
                           21
                    15             Inc.'s Objection to Assumption and Assignment of Delivery            ER1349
                                   Provider Terms of Service Work Order
                    16
                                   ECF No. 365: Hillair Capital Management, LLC’S Ex Parte
                    17             Motion For Order Authorizing Filing Of Confidential Documents        ER1350 –
                           22
                                   Under Seal Pursuant To Federal Rule Of Bankruptcy Procedure          ER1361
                    18             9018; Declaration of Anthony J. Napolitano
                    19
                                   ECF No. 366: Debtors’ Reply To Amazon Logistics, Inc.’s
                                                                                                        ER1362 –
                    20     23      Objection To Assumption And Assignment Of Delivery Provider
                                                                                                        ER1374
                                   Terms Of Service Work Order
                    21
                                   ECF No. 369: Debtors’ Combined Reply To Oppositions To
                    22             Motion For Entry Of Order (I) Authorizing The Sale Of
                                   Substantially All Of The Assets Of Debtor Outside The Ordinary
                    23
                                   Course Of Business, Free And Clear Of All Liens, Claims,             ER1375 –
                           24
                    24             Encumbrances And Interests, Subject To Higher And Better Bids;       ER1384
                                   (II) Authorizing The Assumption And Assignment Of Certain
                    25             Executory Contracts And Unexpired Leases In Connection With
                                   Such Sale; And (III) Granting Related Relief
                    26

                    27

                    28
MORGAN, LEWIS &                                                        4
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                 Case 2:20-cv-03230-AB Document 16 Filed 07/01/20 Page 5 of 16 Page ID #:1856



                     1
                         Exhibit
                                                             ECF No.: Title                             Page(s)
                     2    No.

                     3             ECF No. 370: Committee’s Limited Response to Hillair Capital
                                   Management, LLC’s Omnibus Reply to the Oppositions to the          ER1385 –
                     4     25
                                   Debtors’ Motion for Entry of Order (I) Authorizing the Sale of     ER1393
                                   Substantially All of the Debtors’ Assets, Etc. [Dkt. No. 360]
                     5

                     6             ECF No. 375: Proof Of Service Of: 1. Order (I) Approving
                                   Bidding Procedures For Sale Of Assets; (II) Approving The
                     7             Expense Reimbursement; (III) Approving the Process For
                                   Notifying Non-Debtor Contract Counterparties Of Assumption
                     8             And Assignment Of Contracts; And (IV) Granting Related Relief;
                                   2. Bid Procedures; And 3. Notice Of Auction And Sale Hearing 4.
                     9                                                                                ER1394 –
                           26      Notice Of Motion For Entry Of Order (I) Authorizing The Sale Of
                                                                                                      ER1410
                    10             Substantially All of the Assets of Debtor Outside The Ordinary
                                   Course Of Business, Free And Clear of All Liens, Claims,
                    11             Encumbrances and Interests, Subject To Higher And Better Bids;
                                   (II) Authorizing The Assumption And Assignment Of Certain
                    12             Executory Contracts and Unexpired Leases In Connection With
                                   Such Sale; And (III) Granting Related Relief
                    13

                    14             ECF No. 392: Complaint for: 1. Violation of the automatic stay
                                   [11 U.S.C. §362]; 2. Declaratory judgment; 3. Injunctive relief;   ER1411 –
                           27
                    15             And 4. Breach of the duty of good faith and fair dealing           ER1423
                                   (Adversary Case 2:19-ap-01456)
                    16
                                   ECF No. 393: Amazon Logistics, Inc.’s Notice of Motion and
                    17             Motion for an Order: (A) Determining that the Automatic Stay
                    18             Does Not Require Amazon to Utilize Debtor’s Services, and (B)      ER1424 –
                           28
                                   Modifying the Automatic Stay; Memorandum of Points and             ER1607
                    19             Authorities and Request to Take Judicial Notice in Support
                                   Thereof
                    20
                                   ECF No. 394: Notice of Motion for an Order (A) Determining that
                    21                                                                                ER1608 –
                           29      the Automatic Stay Does Not Require Amazon to Utilize Debtor’s
                                                                                                      ER1610
                    22             Services, and (B) Modifying the Automatic Stay

                    23             ECF No. 400: Proof of Service of Amazon Logistics, Inc.’s Notice
                                   of Motion and Motion for an Order: (A) Determining that the
                    24             Automatic Stay Does Not Require Amazon to Utilize Debtor’s         ER1611 –
                           30
                                   Services, and (B) Modifying the Automatic Stay; Memorandum of      ER1615
                    25             Points and Authorities and Request to Take Judicial Notice in
                                   Support Thereof
                    26

                    27

                    28
MORGAN, LEWIS &                                                        5
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                 Case 2:20-cv-03230-AB Document 16 Filed 07/01/20 Page 6 of 16 Page ID #:1857



                     1
                         Exhibit
                                                            ECF No.: Title                               Page(s)
                     2    No.

                     3             ECF No. 401: Proof of Service of Amazon Logistics, Inc.’s Notice
                                   of Hearing on Motion for an Order: (A) Determining that the         ER1616 –
                     4     31
                                   Automatic Stay Does Not Require Amazon to Utilize Debtor’s          ER1620
                                   Services, and (B) Modifying the Automatic Stay
                     5

                     6             ECF No. 402: Amended Notice of Motion for an Order (A)
                                                                                                   ER1621 –
                           32      Determining that the Automatic Stay Does Not Require Amazon to
                                                                                                   ER1626
                     7             Utilize Debtor’s Services, and (B) Modifying the Automatic Stay

                     8             ECF No. 404: Omnibus Notice Of Continuance Of Status
                                   Conference And Hearings On: (1) Debtors’ Motion For Entry Of
                     9             Order (I) Authorizing The Sale Of Substantially All Of The Assets
                    10             Of Debtor Outside The Ordinary Course Of Business, Free And
                                   Clear Of All Liens, Claims, Encumbrances And Interests, Subject
                                                                                                       ER1627 –
                    11     33      To Higher And Better Bids; (II) Authorizing The Assumption And
                                                                                                       ER1631
                                   Assignment Of Certain Executory Contracts And Unexpired
                    12             Leases In Connection With Such Sale; And (2) Hillair Capital
                                   Management, LLC’s Ex Parte Motion For Order Authorizing
                    13             Filing Of Confidential Documents Under Seal Pursuant To Federal
                    14             Rule of Bankruptcy Procedure 9018

                    15             ECF No. 405: Amazon Logistics, Inc.’s Motion for a Protective
                                   Order Quashing Document Requests and Deposition Notices             ER1632 –
                    16     34
                                   Propounded by Hillair Capital Management, LLC; and Declaration      ER1672
                                   of Richard W. Esterkin in Support Thereof
                    17
                                   ECF No. 413: Hillair Capital Management, LLC’s Opposition to
                    18                                                                                 ER1673 –
                           35      Amazon Logistics Expedited Motion for Protective Order;
                                                                                                       ER1705
                    19             Declaration of Jennifer L. Nassiri

                    20             ECF No. 416: Amazon Logistics, Inc.’s Opposition To Motion To       ER1706 –
                           36
                                   File Under Seal (Docket No. 365)                                    ER1718
                    21
                                   ECF No. 417: Committee’s Opposition to Amazon Logistics,
                    22             Inc.’s Notice of Motion and for an Order: (A) Determining that      ER1719 –
                           37
                    23             the Automatic Stay Does Not Require Amazon to Utilize Debtor’s      ER1737
                                   Services, and (B) Modifying the Automatic Stay [Docket No. 393]
                    24
                                   ECF No. 418: Hillair Capital Management, LLC’s Initial
                    25             Opposition to Amazon Logistics Motion for an Order: (A)         ER1738 –
                           38
                                   Determining that the Automatic Stay Does Not Require Amazon to ER1799
                    26             Utilize Debtor’s Services, and (B) Modifying the Automatic Stay
                    27

                    28
MORGAN, LEWIS &                                                       6
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                 Case 2:20-cv-03230-AB Document 16 Filed 07/01/20 Page 7 of 16 Page ID #:1858



                     1
                         Exhibit
                                                            ECF No.: Title                               Page(s)
                     2    No.

                     3             ECF No. 419: Debtors’ Opposition to Amazon Logistics, Inc.’s
                                   Notice of Motion and Motion for an Order: (A) Determining that      ER1800 –
                     4     39
                                   the Automatic Stay Does Not Require Amazon to Utilize Debtor’s      ER1819
                                   Services, and (B) Modifying the Automatic Stay
                     5

                     6             ECF No. 423: Order Denying Amazon Logistics’ Motion For A
                                                                                                       ER1820 –
                           40      Protective Order Quashing Document Requests And Deposition
                                                                                                       ER1822
                     7             Notices Propounded By Hillair Capital Management, LLC

                     8             ECF No. 428: Supplemental Opposition To Motion For Entry Of
                                   Order (I) Authorizing The Sale Of Substantially All Of The Assets
                     9             Of Debtor Outside The Ordinary Course Of Business, Free And         ER1823 –
                           41
                    10             Clear Of All Liens, Claims, Encumbrances And Interests, &           ER1829
                                   Authorizing The Assumption And Assignment Of Certain
                    11             Executory Contracts And Unexpired Leases with Proofs of Service

                    12             ECF No. 430: Amazon Logistics, Inc.’s Reply in Support of
                                                                                                       ER1830 –
                           42      Motion for Relief from Stay; and Declaration of James Wilson in
                    13                                                                                 ER1847
                                   Support Thereof
                    14
                                   ECF No. 431: Amazon Logistics, Inc.’s Evidentiary Objections re     ER1848 –
                           43
                    15             Motion for Relief from Stay                                         ER1852

                    16             ECF No. 432: Proof of Service of Amazon Logistics, Inc.’s Reply
                                                                                                       ER1853 –
                           44      in Support of Motion for Relief from Stay; and Declaration of
                    17                                                                                 ER1857
                                   James Wilson in Support Thereof
                    18             ECF No. 433: Proof of Service of Amazon Logistics, Inc.’s           ER1858 –
                           45
                    19             Evidentiary Objections re Motion for Relief from Stay               ER1862

                    20             ECF No. 434: Hillair Capital Management, LLC’s Reply
                                   Regarding Motion For Order Authorizing Filing Of Confidential       ER1863 –
                           46
                    21             Documents Under Seal Pursuant To Federal Rule Of Bankruptcy         ER1867
                                   Procedure 9018
                    22
                                   ECF No. 435: Debtors’ Notice Of Filing Of Hillair Notice Of         ER1868 –
                    23     47
                                   Termination Of Stalking Horse Purchase Agreement                    ER1874
                    24
                                   ECF No. 436: Committee’s Limited Response To Debtors’ Notice
                                                                                                       ER1875 –
                    25     48      Of Filing Of Hillair Notice Of Termination Of Stalking Horse
                                                                                                       ER1880
                                   Purchase Agreement [Dkt. No. 435]
                    26

                    27

                    28
MORGAN, LEWIS &                                                       7
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                 Case 2:20-cv-03230-AB Document 16 Filed 07/01/20 Page 8 of 16 Page ID #:1859



                     1
                         Exhibit
                                                           ECF No.: Title                              Page(s)
                     2    No.

                     3             ECF No. 437: Stipulation to Continue Hearing on Amazon
                                   Logistics, Inc.’s Notice of Motion and Motion for an Order: (A) ER1881 –
                     4     49
                                   Determining that the Automatic Stay Does Not Require Amazon to ER1886
                                   Utilize Debtor’s Services, and (B) Modifying the Automatic Stay
                     5

                     6             ECF No. 438: Order Approving Stipulation to Continue Hearing
                                   on Amazon Logistics, Inc.’s Notice of Motion and Motion for an
                                                                                                     ER1887 –
                     7     50      Order: (A) Determining that the Automatic Stay Does Not
                                                                                                     ER1888
                                   Require Amazon to Utilize Debtor’s Services, and (B) Modifying
                     8             the Automatic Stay
                     9             ECF No. 472: Debtors’ Notice Of Motion And Motion For Second
                    10             Order Extending Exclusive Period For Debtors To File And          ER1889 –
                           51
                                   Confirm A Plan; Memorandum Of Points And Authorities;             ER1907
                    11             Declaration Of Brian Weiss

                    12             ECF No. 474: Order Denying Motion For Entry Of Order (I)
                                   Authorizing The Sale Of Substantially All Of The Assets Of
                    13             Debtor Outside The Ordinary Course Of Business, Free And Clear
                    14             Of All Liens, Claims, Encumbrances And Interests, Subject To      ER1908 –
                           52
                                   Higher And Better Bids; (II) Authorizing The Assumption And       ER1909
                    15             Assignment Of Certain Executory Contracts And Unexpired
                                   Leases In Connection With Such Sale; And (III) Granting Related
                    16             Relief
                    17             ECF No. 489: Stipulation to Continue Hearings on Motion re        ER1910 –
                           53
                                   Automatic Stay and Chapter 11 Status Conference                   ER1923
                    18

                    19             ECF No. 491: Order Continuing Hearings on Motion re Automatic     ER1924 –
                           54
                                   Stay and Chapter 11 Status Conference                             ER1925
                    20
                                   ECF No. 508: Stipulation to Protective Order re: Amazon           ER1926 –
                    21     55
                                   Logistics, Inc.’s Motion for Relief from Stay                     ER1949
                    22             ECF No. 518: Protective Order re: Amazon Logistics, Inc.’s        ER1950 –
                           56
                                   Motion for Relief from Stay                                       ER1962
                    23

                    24             ECF No. 534: Notice Of Motion And Motion For Relief From The
                                                                                                     ER1963 –
                           57      Automatic Stay Under 11 U.S.C. §362 (with supporting
                                                                                                     ER2000
                    25             declarations)

                    26             ECF No. 543: Stipulation to Continue Hearings on Motion re        ER2001 –
                           58
                                   Automatic Stay and Chapter 11 Status Conference                   ER2014
                    27

                    28
MORGAN, LEWIS &                                                      8
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                 Case 2:20-cv-03230-AB Document 16 Filed 07/01/20 Page 9 of 16 Page ID #:1860



                     1
                         Exhibit
                                                            ECF No.: Title                              Page(s)
                     2    No.

                     3             ECF No. 545: Second Order Extending Exclusive Period for
                                                                                                      ER2015 –
                           59      Debtors to File and Confirm a Plan (GRANTED; EXTENDED TO
                     4                                                                                ER2016
                                   2/28/2020)
                     5             ECF No. 546: Order Continuing Hearings on Motion re Automatic      ER2017 –
                           60
                     6             Stay and Chapter 11 Status Conference                              ER2018

                     7             ECF No. 567: Stipulation Between The Debtors And Amazon            ER2019 –
                           61
                                   Logistics, Inc. For Limited Relief From The Automatic Stay         ER2024
                     8
                                   ECF No. 569: Notice Of Motion And Motion For Relief From The
                     9                                                                                ER2025 –
                           62      Automatic Stay Under 11 U.S.C. §362 (with supporting
                                                                                                      ER2187
                                   declarations)
                    10

                    11             ECF No. 570: Application For Order Setting Hearing On              ER2188 –
                           63
                                   Shortened Notice                                                   ER2195
                    12
                                   ECF No. 580: Order Approving Stipulation Between the Debtors
                    13                                                                                ER2196 –
                           64      And Amazon Logistics, Inc. For Limited Relief From The
                                                                                                      ER2199
                                   Automatic Stay
                    14
                                   ECF No. 587: Order Granting Motion For Relief From The             ER2200 –
                    15     65
                                   Automatic Stay Under 11 U.S.C. §362                                ER2201
                    16
                                   ECF No. 599: Chapter 11 Joint Plan of Reorganization as
                                                                                                      ER2202 –
                    17     66      Proposed by the Debtors, Hillair and the Official Committee of
                                                                                                      ER2269
                                   Unsecured Creditors
                    18
                                   ECF No. 601: Notice of Emergency Motion and Emergency
                    19                                                                                ER2270 –
                           67      Motion Pursuant to Local Rule 9075-1 to File Documents under
                                                                                                      ER2281
                    20             Seal

                    21             ECF No. 605: Amazon Logistics, Inc.’s Ex Parte Motion for Order
                                   Authorizing Filing of Protected Materials Under Seal Pursuant to   ER2282 –
                    22     68
                                   Federal Rule of Bankruptcy Procedure 9018; Declaration of          ER2520
                                   Richard W. Esterkin
                    23
                                   ECF No. 606: Declaration of Tuyet T. Nguyen in Support of
                    24
                                   Amazon Logistics, Inc.’s Supplemental Brief in Support of its
                                                                                                      ER2521 –
                    25     69      Motion for an Order: (A) Determining that the Automatic Stay
                                                                                                      ER2537
                                   Does Not Require Amazon to Utilize Debtor’s Services, and (B)
                    26             Modifying the Automatic Stay
                    27

                    28
MORGAN, LEWIS &                                                       9
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                 Case 2:20-cv-03230-AB Document 16 Filed 07/01/20 Page 10 of 16 Page ID #:1861



                     1
                         Exhibit
                                                            ECF No.: Title                               Page(s)
                     2    No.

                     3             ECF No. 607: Declaration of Meredith Riccio in Support of
                                   Amazon Logistics, Inc.’s Supplemental Brief in Support of its
                     4                                                                                 ER2538 –
                           70      Motion for an Order: (A) Determining that the Automatic Stay
                                                                                                       ER2543
                                   Does Not Require Amazon to Utilize Debtor’s Services, and (B)
                     5
                                   Modifying the Automatic Stay
                     6
                                   ECF No. 608: Order Granting Emergency Motion Pursuant to            ER2544 –
                           71
                     7             Local Rule 9075-1 to File Documents Under Seal                      ER2545

                     8             ECF No. 613: Debtors’ Supplemental Brief (A) in Further Support
                                   of the Debtors’ Emergency Motion for Preliminary Injunction to
                     9                                                                                 ER2546 –
                           72      Prevent Violation of the Automatic Stay, and (B) in Opposition to
                                                                                                       ER2666
                    10             Amazon Logistics Inc’s Motion Modifying the Automatic Stay;
                                   Declaration of George Voskanian
                    11
                                   ECF No. 614: Original Signature Page Declaration of George          ER2667 –
                           73
                    12             Voskanian Filed by Debtor Scoobeez                                  ER2668
                    13             ECF No. 615: Declaration of Shane J. Moses in Support of
                                   Debtors’ Supplemental Brief (A) in Further Support of the
                    14                                                                                 ER2669 –
                           74      Debtors’ Emergency Motion for Preliminary Injunction to Prevent
                                                                                                       ER2792
                    15             Violation of the Automatic Stay, and (B) in Opposition to Amazon
                                   Logistics Inc’s Motion Modifying the Automatic Stay
                    16
                                   ECF No. 616: Notice of Emergency Motion and Emergency
                    17                                                                                 ER2793 –
                           75      Motion Pursuant to Local Rule 9075-1 to File Documents Under
                                                                                                       ER2799
                                   Seal
                    18

                    19             ECF No. 617: Declaration of Shane J. Moses in Support of
                                                                                                       ER2800 –
                           76      Debtors’ Notice of Emergency Motion and Emergency Motion
                                                                                                       ER2804
                    20             Pursuant to Local Rule 9075-1 to File Documents Under Seal

                    21             ECF No. 620: To be Filed Under Seal: Hillair Capital
                                   Management’s Supplemental Opposition to Amazon’s Motion for
                    22                                                                                 ER2805 –
                           77      an Order: (A) Determining that the Automatic Stay Does Not
                                                                                                       ER3173
                                   Require Amazon to Utilize Debtor’s Services, and (B) Modifying
                    23
                                   the Automatic Stay
                    24
                                   ECF No. 623: Declaration of Meredith Riccio in Support of
                    25             Amazon Logistics, Inc.’s Supplemental Brief in Support of its
                                                                                                       ER3174 –
                           78      Motion for an Order: (A) Determining that the Automatic Stay
                    26                                                                                 ER3179
                                   Does Not Require Amazon to Utilize Debtor’s Services, and (B)
                                   Modifying the Automatic Stay
                    27

                    28
MORGAN, LEWIS &                                                      10
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                 Case 2:20-cv-03230-AB Document 16 Filed 07/01/20 Page 11 of 16 Page ID #:1862



                     1
                         Exhibit
                                                            ECF No.: Title                               Page(s)
                     2    No.

                     3             ECF No. 624: Order Granting Emergency Motion Pursuant to            ER3180 –
                           79
                                   Local Rule 9075-1 to File Documents Under Seal                      ER3181
                     4
                                   ECF No. 625: Order Granting Amazon Logistics, Inc.’s Ex Parte
                     5             Motion for Order Authorizing Filing of Protected Materials Under    ER3182 –
                           80
                     6             Seal Pursuant to Federal Rule of Bankruptcy Procedure 9018;         ER3183
                                   Declaration of Richard W. Esterkin
                     7
                                   ECF No. 629: Order Continuing Hearings on Amazon Logistics,
                     8             Inc.’s Motion for an Order: (A) Determining that the Automatic
                                                                                                       ER3184 –
                           81      Stay Does Not Require Amazon to Utilize Debtor’s Services, and
                     9                                                                                 ER3185
                                   (B) Modifying the Automatic Stay and Scheduling and Case
                    10             Management Conference in a Chapter 11 Case

                    11             ECF No. 630: To be Filed Under Seal: Debtors’ Supplemental
                                   Brief (A) in Further Support of the Debtors’ Emergency Motion
                                                                                                       ER3186 –
                    12     82      for Preliminary Injunction to Prevent Violation of the Automatic
                                                                                                       ER3306
                                   Stay, and (B) in Opposition to Amazon Logistics Inc’s Motion
                    13             Modifying the Automatic Stay; Declaration of George Voskanian
                    14
                                   ECF No. 631: To be Filed Under Seal: Declaration of Shane J.
                    15             Moses in Support of Debtors’ Supplemental Brief (A) in Further
                                   Support of the Debtors’ Emergency Motion for Preliminary            ER3307 –
                           83
                    16             Injunction to Prevent Violation of the Automatic Stay, and (B) in   ER3430
                                   Opposition to Amazon Logistics Inc’s Motion Modifying the
                    17             Automatic Stay
                    18             ECF No. 635: Disclosure Statement in Support of Chapter 11 Joint
                    19             Plan of Reorganization Proposed By the Debtors, Hillair and the     ER3431 –
                           84
                                   Official Committee of Unsecured Creditors Filed by Debtor           ER3518
                    20             Scoobeez

                    21             ECF No. 636: Motion for Approval of Chapter 11 Disclosure
                                   Statement Motion For Entry of an Order (I) Approving the
                    22             Disclosure Statement; (II) Establishing Voting Record Date; (III)
                    23             Approving Solicitation Packages and Distribution Procedures; (IV)
                                   Approving Form of Ballots and Establishing Procedures for Voting
                                                                                                     ER3519 –
                    24     85      on Chapter 11 Joint Plan of Reorganization; (V) Approving Forms
                                                                                                     ER3593
                                   of Notices to Non-Voting Classes Under Plan; (VI) Establishing
                    25             Voting Deadline to Accept or Reject Plan; (VII) Approving
                                   Procedures for Vote Tabulations; and (VIII) Establishing
                    26             Confirmation Hearing Date and Notice and Objection Procedures
                    27             Thereof Filed by Debtor Scoobeez

                    28
MORGAN, LEWIS &                                                       11
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                 Case 2:20-cv-03230-AB Document 16 Filed 07/01/20 Page 12 of 16 Page ID #:1863



                     1
                         Exhibit
                                                           ECF No.: Title                               Page(s)
                     2    No.

                     3             ECF No. 644: Order Approving Stipulation Between The Debtors
                                                                                                    ER3594 –
                           86      And Arturo Vega And Unta Key For Limited Relief From The
                     4                                                                              ER3596
                                   Automatic Stay to Proceed With State Court Settlement Approval
                     5             ECF No. 657: Notice of Emergency Motion and Emergency
                                                                                                      ER3597 –
                     6     87      Motion to File an Amended Supplemental Opposition and
                                                                                                      ER3701
                                   Exhibits, and to Restrict Access to the Previously Filed Documents
                     7
                                   ECF No. 658: Amazon Logistics, Inc.’s Notice of Non-Opposition
                     8             to Motion to File an Amended Supplemental Opposition and           ER3702 –
                           88
                                   Exhibits, and to Restrict Access to the Previously Filed Documents ER3708
                     9             [Docket No. 657]
                    10
                                   ECF No. 672: Hillair Capital Management’s (I) Request to
                    11             Schedule Evidentiary Hearing and (II) Evidentiary Objections to
                                                                                                   ER3709 –
                           89      Declarations in Support of Amazon’s Motion for an Order: (A)
                                                                                                   ER3721
                    12             Determining that the Automatic Stay Does Not Require Amazon to
                                   Utilize Debtor’s Services, and (B) Modifying the Automatic Stay
                    13
                                   ECF No. 675: Order Granting Hillair Capital Management’s
                    14
                                   Emergency Motion to File an Amended Supplemental Opposition      ER3722 –
                           90
                    15             and Exhibits, and to Restrict Access to the Previously Filed     ER3723
                                   Documents
                    16
                                   ECF No. 677: Order Continuing Hearings on Amazon Logistics,
                    17             Inc.’s Motion for an Order: (A) Determining that the Automatic
                                                                                                    ER3724 –
                           91      Stay Does Not Require Amazon to Utilize Debtor’s Services, and
                    18                                                                              ER3725
                                   (B) Modifying the Automatic Stay and Scheduling and Case
                    19             Management Conference in a Chapter 11 Case

                    20             ECF No. 679: Hillair Capital Management’s Amended
                                   Supplemental Opposition to Amazon’s Motion for an Order: (A)    ER3726 –
                    21     92
                                   Determining that the Automatic Stay Does Not Require Amazon to ER3888
                                   Utilize Debtor’s Services, and (B) Modifying the Automatic Stay
                    22
                                   ECF No. 685: To be Filed Under Seal: Amazon Logistics, Inc’s
                    23
                                   Supplemental Brief in Support of its Motion for an Order: (A)
                                                                                                    ER3889 –
                    24     93      Determining that the Automatic Stay Does Not Require Amazon to
                                                                                                    ER4025
                                   Utilize Debtor’s Services, and (B) Modifying the Automatic Stay;
                    25             and Declaration of James Wilson in Support Thereof
                    26

                    27

                    28
MORGAN, LEWIS &                                                     12
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                 Case 2:20-cv-03230-AB Document 16 Filed 07/01/20 Page 13 of 16 Page ID #:1864



                     1
                         Exhibit
                                                            ECF No.: Title                               Page(s)
                     2    No.

                     3             ECF No. 686: To be Filed Under Seal: Appendix of Exhibits in
                                   Support of Amazon Logistics, Inc’s Supplemental Brief in Support
                     4             of its Motion for an Order: (A) Determining that the Automatic      ER4026 –
                           94
                                   Stay Does Not Require Amazon to Utilize Debtor’s Services, and      ER4183
                     5
                                   (B) Modifying the Automatic Stay; and Declaration of James
                     6             Wilson in Support Thereof

                     7             ECF No. 697: Transcript Order Form regarding March 16, 2020
                                   Hearing Date and Associated Transcript from Expedited Motion of
                     8                                                                                 ER4184 –
                           95      Hillair Capital Management, LLC to Intervene as a Co-Plaintiff in
                                                                                                       ER4263
                                   Adversary Proceeding for Limited Purpose of Enforcing the
                     9
                                   Automatic Stay
                    10
                                   ECF No. 698: Transcript Order Form regarding March 19, 2020
                    11             Hearing Date and Associated Transcript from Debtor's Motion for
                                                                                                      ER4264 –
                           96      Entry of Order (I) Approving the Debtor's Exercise of the Purchase
                    12                                                                                ER4316
                                   Option; (II) Authorizing the Sale of Real Property Located at 3463
                                   Foothill, Glendale, CA; and (III) Granting Related Relief
                    13

                    14             ECF No. 705: Order Denying Amazon Logistics, Inc.’s Notice of
                                   Motion and Motion for an Order: (A) Determining that the            ER4317 –
                           97
                    15             Automatic Stay Does Not Require Amazon to Utilize Debtor’s          ER4320
                                   Services, and (B) Modifying the Automatic Stay
                    16
                                                                                                       ER4321 –
                    17     98      ECF No. 706: Notice of Appeal and Statement of Election
                                                                                                       ER4333
                    18                                                                                 ER4334 –
                           99      ECF No. 709: Notice of Referral of Appeal
                    19                                                                                 ER4356

                    20             ECF No. 732: First Amended Chapter 11 Joint Plan Of
                                                                                                       ER4357 –
                          100      Reorganization As Proposed By The Debtors, Hillair And The
                    21                                                                                 ER4424
                                   Official Committee Of Unsecured Creditors
                    22             ECF No. 737: Notice Of Filing Of Amended Plan And Amended           ER4425 –
                          101
                                   Disclosure Statement                                                ER4428
                    23

                    24             ECF No. 761: Transcript Order Form regarding November 4, 2019
                                   Hearing Date and Associated Transcript for Amazon Logistics,
                                                                                                       ER4429 –
                    25    102      Inc.'s Motion for a Protective Order Quashing Document Requests
                                                                                                       ER4460
                                   and Deposition Notices Propounded by Hillair Capital
                    26             Management, LLC
                    27

                    28
MORGAN, LEWIS &                                                      13
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                 Case 2:20-cv-03230-AB Document 16 Filed 07/01/20 Page 14 of 16 Page ID #:1865



                     1                   In re Scoobeez, et al., C.D. Cal. Bankr. 2:19-ap-01456-WB

                     2                                         Proof of Claims

                     3                                        Claim
                     4               Exhibit No.            Register No.    Date Filed           Page(s)
                                        103                    23-1          9/5/2019     ER4461 – ER4526
                     5                  104                      31          9/6/2019     ER4527 - ER4531
                     6
                                         105                     32           9/6/2019    ER4532 - ER4536
                     7                   106                    37-1         10/5/2019    ER4537 - ER4539
                                         107                    37-2         10/5/2019    ER4540
                     8
                                         108                     38          10/5/2019    ER4541 - ER4544
                     9
                                         109                     39          10/5/2019    ER4545 - ER4547
                    10
                                         110                    39-2         10/5/2019    ER4548 - 4551
                    11

                    12                  Scoobeez, Inc. v. Amazon Logistics, Inc. (In re Scoobeez, et al)

                    13                             C.D. Cal. Adv. No. 2:19-ap-01456-WB

                    14   Exhibit
                                                           ECF No.: Title                                  Page(s)
                          No.
                    15                                                                                ER4552 –
                                   ECF No. 2: Motion For a Temporary Restraining Order Debtors'       ER4598
                    16
                                   Notice of Motion and Emergency Motion for Temporary
                    17             Restraining Order and Preliminary Injunction to Prevent
                          111
                                   Violation of the Automatic Stay; Declarations of Brian Weiss,
                    18             George Voskanian, Scott Sheikh, and Ashley McDow in Support
                                   Thereof
                    19
                    20             ECF No. 6: Notice of Motion and Expedited Motion of Hillair
                                   Capital Management, LLC to Intervene as a Co-Plaintiff in          ER4599 -
                    21    112
                                   Adversary Proceeding for the Limited Purpose of Enforcing the      ER4639
                    22             Automatic Stay

                    23                                                                                ER4640 –
                                   ECF No. 7: Declaration Of Sean M. McAvoy in Support Of             ER4792
                    24
                                   Hillair Capital Management, LLC’s Expedited Motion to
                          113
                    25             Intervene as a Co-Plaintiff In Adversary Proceeding for the
                                   Limited Purpose of Enforcing the Automatic Stay
                    26

                    27

                    28
MORGAN, LEWIS &                                                        14
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                 Case 2:20-cv-03230-AB Document 16 Filed 07/01/20 Page 15 of 16 Page ID #:1866



                     1   Exhibit
                                                           ECF No.: Title                               Page(s)
                          No.
                     2
                                   ECF No. 9: Declaration of Shane Moses Regarding Notice and        ER4793 –
                     3
                                   Service of Debtors' Notice of Motion and Emergency Motion for     ER4795
                          114
                     4             Temporary Restraining Order and Preliminary Injunction to
                                   Prevent Violation of the Automatic Stay
                     5
                                                                                                     ER4796 –
                     6             ECF No. 10: Amazon Logistics, Inc.’s Opposition To                ER4978
                          115      Application For Temporary Restraining Order And Declarations
                     7             Of James Wilson And Richard W. Esterkin In Support Thereof
                     8                                                                               ER4979 –
                                   ECF No. 14: Proof of service of Motion to Intervene as Co-        ER4981
                     9             Plaintiff for the Limited Purpose of Enforcing the Automatic Stay
                          116
                                   and Declaration of Sean M. McAvoy in Support of Motion to
                    10
                                   Intervene
                    11
                                                                                                     ER4982 –
                    12             ECF No. 19: Notice Of Filing Of Proof Of Service (re: related     ER4985
                                   document(s) Motion to Intervene as Co-Plaintiff for the Limited
                    13    117
                                   Purpose of Enforcing the Automatic Stay and Declaration of
                    14             Sean M. McAvoy In Support of Motion to Intervene)

                    15                                                                               ER4986 –
                                   ECF No. 20: Amazon Logistics, Inc.’s Opposition To Motion To
                          118                                                                        ER4998
                    16             Intervene
                                                                                                     ER4999 –
                    17             ECF No. 21: Supplemental Pleading in Support of Debtors’          ER5009
                          119      Motion for Preliminary Injunction to Prevent Violation of the
                    18             Automatic Stay; Declarations in Support Thereof
                    19                                                                               ER5010 –
                                   ECF No. 23: Amazon Logistics, Inc.’s Supplemental Opposition      ER5020
                    20    120      To Motion For Preliminary Injunction; And Declaration Of
                                   James Wilson In Support Thereof
                    21

                    22                                                                               ER5021 –
                                   ECF No. 24: Amazon Logistics, Inc.’s Evidentiary Objections Re    ER5024
                          121
                                   Motion For Preliminary Injunction
                    23
                                                                                                     ER5025 –
                    24             ECF No. 25: Proof Of Service Of Amazon Logistics, Inc.’s          ER5027
                          122      Supplemental Opposition To Motion For Preliminary Injunction;
                    25
                                   And Declaration In Support Thereof
                    26

                    27

                    28
MORGAN, LEWIS &                                                        15
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                 Case 2:20-cv-03230-AB Document 16 Filed 07/01/20 Page 16 of 16 Page ID #:1867



                     1   Exhibit
                                                           ECF No.: Title                             Page(s)
                          No.
                     2                                                                             ER5028 –
                                   ECF No. 26: Proof Of Service Of Amazon Logistics, Inc.’s        ER5030
                     3    123
                                   Evidentiary Objections Re: Motion For Preliminary Injunction
                     4                                                                             ER5031 –
                          124      ECF No. 27: Transcript regarding Hearing Held 10/28/19
                     5                                                                             ER5063
                                                                                                   ER5064 –
                     6             ECF No. 28: Reply In Support Of Hillair Capital Management,     ER5088
                                   LLC’s Motion To Intervene As a Co-Plaintiff In Adversary
                          125
                     7             Proceeding For The Limited Purpose Of Enforcing The
                                   Automatic Stay
                     8
                                   ECF No. 49: Amazon Logistics, Inc.’s Answer to Complaint and    ER5089 –
                     9    126                                                                      ER5102
                                   Demand for Jury Trial
                    10                                                                             ER5103 –
                                   ECF No. 57: Order Granting Hillair Capital Management, LLC's    ER5105
                    11    127      Motion To Intervene as a Co-Plaintiff in Adversary Proceeding
                                   for the Limited Purpose of Enforcing the Automatic Stay
                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                      16
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
